FILED
                                                  United States Court of Appeals
                   UNITED STATES COURT OF APPEALS         Tenth Circuit

                         FOR THE TENTH CIRCUIT                       May 19, 2021
                       _________________________________
                                                                 Christopher M. Wolpert
                                                                     Clerk of Court
    ADAM STREGE,

          Plaintiff - Appellant,

    v.                                                No. 20-1414
                                             (D.C. No. 1:20-CV-03084-LTB)
    COMMISSIONER, SSA,                                 (D. Colo.)

          Defendant - Appellee.
                      _________________________________

                          ORDER AND JUDGMENT *
                       _________________________________

Before HARTZ, BRISCOE, and BACHARACH, Circuit Judges.
                _________________________________

         Mr. Adam Strege, proceeding pro se, 1 appeals from the dismissal of

the complaint as frivolous. We dismiss the appeal as frivolous.



*
      We conclude that oral argument would not materially help us to
decide the appeal, so we have decided the appeal based on the record and
the parties’ briefs. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).

      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
1
      Mr. Strege’s pro se status entitles him to a liberal reading of his
pleadings. Ledbetter v. City of Topeka, 318 F.3d 1183, 1187 (10th Cir.
2003). We thus make some allowances for deficiencies, such as
unfamiliarity with pleading requirements, failure to cite appropriate legal
authority, and confusion of legal theories. See Garrett v. Selby Connor
Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). But we “cannot take
      Because the complaint was largely unintelligible, the district court

issued two orders to cure, giving Mr. Strege an opportunity to better

explain the basis for his claims. He responded by filing a new complaint,

which consisted primarily of rambling, unintelligible allegations about the

denial of Social Security benefits, the agency’s historical handling of his

benefits checks (making them payable to his mother), his arrest and brief

stay in jail for filing a false Social Security claim, and various other

governmental actions.

      The district court concluded that Mr. Strege was trying to appeal the

Social Security Administration’s termination of benefits or to assert a civil

rights claim under 42 U.S.C. § 1983. Given this conclusion, the court

dismissed the complaint as frivolous for two reasons. First, the court found

that the complaint

      lacks coherent factual allegations or claims. Mr. Strege describes
      a fantastic or delusional scenario of the government swapping
      babies and putting human hearts in nuclear reactors. The
      nonsensical allegations do not support an arguable claim for
      relief, whether the claim is for false arrest, malicious
      prosecution, or review of a Social Security determination, and a
      more specific pleading would not cure the legally frivolous
      nature of the purported claim.




on the responsibility of serving as [his] attorney in constructing
arguments” for him. Id.

                                       2
R. at 52 (internal quotation marks omitted). 2 Second, the court determined

that “any [§ 1983] claim that could be deduced from” Mr. Strege’s

allegations would be barred by the two-year statute of limitations because

the claim stemmed from events preceding the suit by more than two years.

Id.; see Blake v. Dickason, 997 F.2d 749, 750–51 (10th Cir. 1993)

(applying Colorado’s two-year limitations period for personal injury

actions to § 1983 claims).

     Mr. Strege has filed two IFP motions and maintains that the district

court erred by dismissing his complaint.

     We review the dismissal for an abuse of discretion. See Schlicher v.

Thomas, 111 F.3d 777, 779 (10th Cir. 1997). The district court cannot

dismiss a claim as frivolous just because the underlying claims are

unlikely. Denton v. Hernandez, 504 U.S. 25, 33 (1992). But the district

court can “dismiss a claim based on an indisputably meritless legal theory”

and “pierce the veil of the complaint’s factual allegations and dismiss

those claims whose factual contentions are clearly baseless,” such as

“claims describing fantastic or delusional scenarios.” Neitzke v. Williams,

490 U.S. 319, 327–28 (1989). In reviewing a dismissal for frivolousness,

appellate courts “consider, among other things, whether the plaintiff was


2
      With respect to the denial-of-benefits claim, we note that Mr. Strege
did not explain the administrative procedure that led to the cessation of
benefits and what steps he took to reinstate his benefits, much less the
legal basis for his assertion that the agency’s decision was wrong.
                                     3
proceeding pro se; whether the [district] court inappropriately resolved

genuine issues of disputed fact; whether [it] applied erroneous legal

conclusions; whether [it] has provided a statement explaining the dismissal

that facilitates intelligent appellate review[;]” and whether the dismissal

was with prejudice or without leave to amend when “frivolous factual

allegations could be remedied through more specific pleading.” Denton,
504 U.S. at 34 (italics, internal citations and internal quotation marks

omitted).

      The district court acted within its discretion by considering Mr.

Strege’s pro se status, declining to resolve any issues of fact, and

explaining the basis for its ruling. In his opening brief, Mr. Strege does not

give any reason to think that he could have cured the defects in the

complaint. See id.

      His appeal is also frivolous. He presents conclusory and fantastical

assertions, but he has not explained the basis of his underlying claims. So

we dismiss the appeal as frivolous. See Ford v. Pryor, 552 F.3d 1174, 1180

(10th Cir. 2008) (“An appeal is frivolous when the result is obvious, or the

appellant’s arguments of error are wholly without merit.” (internal

quotation marks omitted)).




                                      4
     We also deny Mr. Strege’s requests for leave to appear in forma

pauperis and for leave to electronically file a thousand pages of evidence.

                                      Entered for the Court



                                      Robert E. Bacharach
                                      Circuit Judge




                                     5